          Case 4:19-cv-04073-JST Document 137 Filed 02/02/21 Page 1 of 3




 1
     Lee Gelernt*                                 Katrina Eiland (SBN 275701)
 2   Omar C. Jadwat*                              Cody Wofsy (SBN 294179)
     Anand Balakrishnan*                          Spencer Amdur (SBN 320069)
 3   Ming Cheung**                                Morgan Russell (SBN 296137)
 4   ACLU FOUNDATION                              ACLU FOUNDATION
     IMMIGRANTS’ RIGHTS PROJECT                   IMMIGRANTS’ RIGHTS PROJECT
 5   125 Broad Street, 18th Floor                 39 Drumm Street
     New York, NY 10004                           San Francisco, CA 94111
 6   T: (212) 549-2660                            T: (415) 343-0770
     F: (212) 549-2654                            F: (415) 395-0950
 7   lgelernt@aclu.org                            keiland@aclu.org
     ojadwat@aclu.org                             cwofsy@aclu.org
 8   abalakrishnan@aclu.org
     mcheung@aclu.org                             samdur@aclu.org
 9                                                mrussell@aclu.org

10   Attorneys for Plaintiffs
     (Additional counsel listed below)
11
                                     UNITED STATES DISTRICT COURT
12                                 NORTHERN DISTRICT OF CALIFORNIA
13    East Bay Sanctuary Covenant, et al.,
14                                                    Case No.: 4:19-cv-04073-JST
                     Plaintiffs,
15                                                    PLAINTIFFS’ REPLY IN SUPPORT
                     v.
                                                      OF MOTION FOR PRELIMINARY
16    Robert M. Wilkinson, et al.,                    INJUNCTION AND STAY OF FINAL
                                                      RULE’S EFFECTIVE DATE
17                   Defendants.                      PURSANT TO 5 U.S.C. § 705
18

19

20

21

22

23

24

25

26

27

28
          Case 4:19-cv-04073-JST Document 137 Filed 02/02/21 Page 2 of 3




 1          The Court should grant Plaintiffs’ motion and preliminarily enjoin the Final Rule and/or stay

 2   its effective date pending review pursuant to 5 U.S.C. § 705. As explained in Plaintiffs’ motion, the
 3
     Ninth Circuit’s binding decision affirming this Court’s prior injunction, E. Bay Sanctuary Covenant
 4
     v. Barr, 964 F.3d 832 (9th Cir. 2020), dictates that the Final Rule—like the Interim Final Rule—is
 5
     contrary to 8 U.S.C. § 1158 and arbitrary and capricious; and that the equitable factors favor
 6
     granting preliminary relief. ECF No. 131-1 at 6-13, 21-23. In their response, Defendants
 7

 8   acknowledge (1) that the Final Rule “adopt[s] almost verbatim the interim final rule this Court

 9   previously enjoined on July 24, 2019”; (2) that “the Ninth Circuit’s published decision affirming this
10   Court’s injunction—including its statutory authority ruling—is controlling law of the circuit”; and
11
     (3) “that this Court and the Ninth Circuit have both held that the other preliminary-injunction factors
12
     support Plaintiffs’ prior motion.” ECF No. 136 at 1-2; accord id. at 1 (“[T]he government
13
     acknowledges that the Ninth Circuit’s decision is law of the circuit and therefore controlling in this
14

15   case.”). Accordingly, there is no dispute that, under binding Ninth Circuit precedent, the materially

16   identical Final Rule is contrary to law for the reasons previously identified by this Court and the

17   Ninth Circuit. Moreover, Defendants do not contest that the equitable preliminary injunction and
18   stay factors continue to favor granting Plaintiffs preliminary relief.
19
            While Plaintiffs maintain that the Final Rule is unlawful for the additional reasons identified
20
     in their motion, Plaintiffs agree that it would be sufficient for the Court to grant preliminary relief
21
     “on the statutory-authority holding in the Ninth Circuit’s precedential decision” in this case. See
22

23   Response, ECF No. 136 at 2.

24          Accordingly, for these reasons and those set forth in Plaintiffs’ motion, Plaintiffs respectfully

25   request that the Court preliminarily enjoin the Final Rule and/or stay its effective date pursuant to 5
26
     U.S.C. § 705, to prevent further harm to Plaintiffs. Given the lack of dispute between the parties,
27
     Plaintiffs are not requesting oral argument on the motion.
28

                                     1
     REPLY ISO MOT. FOR PRELIM. INJUNCTION & STAY OF FINAL RULE, 4:19-cv-4073-JST
         Case 4:19-cv-04073-JST Document 137 Filed 02/02/21 Page 3 of 3




 1
     Dated: February 2, 2021                  Respectfully submitted,
 2
                                              /s/ Katrina Eiland
 3
     Lee Gelernt*                             Katrina Eiland (SBN 275701)
 4   Omar Jadwat*                             Cody Wofsy (SBN 294179)
     Anand Balakrishnan*                      Spencer Amdur (SBN 320069)
 5   Ming Cheung**                            Morgan Russell (SBN 296137)
     AMERICAN CIVIL LIBERTIES UNION           AMERICAN CIVIL LIBERTIES UNION
 6   FOUNDATION                               FOUNDATION
     IMMIGRANTS’ RIGHTS PROJECT               IMMIGRANTS’ RIGHTS PROJECT
 7
     125 Broad St., 18th Floor                39 Drumm Street
 8   New York, NY 10004                       San Francisco, CA 94111
     T: (212) 549-2660                        T: (415) 343-1198
 9   F: (212) 549-2654                        F: (415) 395-0950
     lgelernt@aclu.org                        keiland@aclu.org
10   ojadwat@aclu.org                         cwofsy@aclu.org
11   abalakrishnan@aclu.org                   samdur@aclu.org
     mcheung@aclu.org                         mrussell@aclu.org
12
     Melissa Crow*                            Vasudha Talla (SBN 316219)
13   SOUTHERN POVERTY LAW CENTER              Angélica Salceda (SBN 296152)
     1101 17th Street, NW Suite 705           AMERICAN CIVIL LIBERTIES UNION OF
14   Washington, D.C. 20036                   NORTHERN CALIFORNIA, INC.
     T: (202) 355-4471                        39 Drumm Street
15
     F: (404) 221-5857                        San Francisco, CA 94111
16   melissa.crow@splcenter.org               T: (415) 621-2493
                                              F: (415) 255-8437
17                                            vtalla@aclunc.org
                                              asalceda@aclunc.org
18
                                              Baher Azmy**
19                                            Angelo Guisado**
                                              Ghita Schwarz**
20                                            CENTER FOR CONSTITUTIONAL RIGHTS
                                              666 Broadway, 7th Floor
21                                            New York, NY 10012
                                              Telephone: (212) 614-6464
22                                            Facsimile: (212) 614-6499
                                              bazmy@ccrjustice.org
23                                            aguisado@ccrjustice.org
                                              gschwarz@ccrjustice.org
24

25   Attorneys for Plaintiffs
26   * Admitted pro hac vice
     **Pro hac vice application forthcoming
27

28

                                     2
     REPLY ISO MOT. FOR PRELIM. INJUNCTION & STAY OF FINAL RULE, 4:19-cv-4073-JST
